DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “the orientation” should be changed to -- an orientation --.  In line 8, the phrase “the specific force vector” should be changed to -- a specific force vector --.  In lines 9-10, the phrase “the instantaneous rotation” should be changed to -- an instantaneous rotation --.  In line 10, the phrase “an inertial reference frame” should be changed to -- the inertial reference frame --.  In line 11, the phrase “the signals” should be changed to -- the acceleration signals -- to provide better clarification which “signals” is being referred to between the acceleration signals and the angular signals.  In line 12, the phrase “the projection” should be changed to -- a projection --.  In line 12, the phrase “the rotation” should be changed to -- a rotation --.  In line 13, the phrase “the measurement axis” should be changed to -- a measurement axis --.  In line 14, what is the word “it” referring to?  Please clarify.
In claim 2, lines 2-3, the phrase “a measurement reference frame” should be changed to -- the measurement reference frame --.
In claim 3, it appears this claim should be depended upon claim 2 to provide proper basis for the claiming of one of the axes of the measurement reference frame.
In claim 7, line 1, the word -- the -- should be inserted after the word “wherein”.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method of characterizing an inertial measurement unit comprising a block carrying at least one accelerometer having a sensing axis positioned on an axis of a measurement reference frame and having at least one inertial angular sensor arranged to determine the orientation of the measurement reference frame relative to an inertial reference frame; keeping the inertial measurement unit centered on a point that is stationary relative to the ground and that is in a predetermined environment, in order to obtain accelerometer signals that are images of at least one component of the specific force vector in the measurement reference frame and also angular signals that are images of at least one component of the instantaneous rotation of the measurement reference frame relative to an inertial reference frame; processing the signals in order to obtain data representative of projecting the specific force vector into the inertial reference frame after compensating the projection for the rotation of the Earth about the measurement axis of the inertial angular sensor; calculating Allan variance on the data and comparing it with reference data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Beitia, Fourie, Cardarelli, Menozzi, Nguyen, Xue, Syed, are related to an inertial measurement unit having an accelerometer sensor and an angular velocity sensor calculating Allan variance based on the data measured by the acceleration sensor and the angular velocity sensor.
This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 







/HELEN C KWOK/Primary Examiner, Art Unit 2861